     Case: 2:17-mj-00654-CMV Doc #: 13 Filed: 07/22/20 Page: 1 of 2 PAGEID #: 50




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


   IN THE MATTER OF:                                     CASE NO. _________________

   SEARCH AND SEIZURE WARRANTS,                          CHIEF MAGISTRATE JUDGE
   APPLICATIONS, PEN REGISTERS, AND                      ELIZABETH PRESTON DEAVERS
   NON-DISCLOSURE ORDERS IN THE
   CASES LISTED IN ATTACHMENT A                          UNDER SEAL



                                  MOTION TO UNSEAL CASE

         Now comes the United States of America, by and through Douglas W. Squires,

Assistant United States Attorney for the Southern District of Ohio, Eastern Division, and

respectfully requests that the cases listed in Attachment A be unsealed.

 Dated: July 22, 2020

                                                     Respectfully submitted,

                                                     DAVID M. DeVILLERS
                                                     United States Attorney

                                                     s/ Douglas W. Squires
                                                     DOUGLAS W. SQUIRES (0073524)
                                                     Assistant United States Attorney
                                                     303 Marconi Boulevard, Suite 200
                                                     Columbus, Ohio 43215
                                                     Office: (614) 469-5715
                                                     Fax: (614) 469-5653
                                                     E-mail: Douglas.Squires@usdoj.gov
   Case: 2:17-mj-00654-CMV Doc #: 13 Filed: 07/22/20 Page: 2 of 2 PAGEID #: 51




                               ATTACHMENT A


2:15-mj-306
2:15-mj-307
2:15-mj-308
2:15-mj-309
2:15-mj-466
2:16-mj-161
2:16-mj-411
2:15-mj-722
2:15-mj-723
2:15-mj-724
2:16-mj-202
2:16-mj-509
2:17-mj-46
2:17-mj-47
2:17-mj-654
2:18-mj-86
2:18-mj-203
2:18-mj-224
